IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

BILLINGS DIVISION
UNITED STATES OF AMERICA,
CR 19-71-BLG-SPW
Plaintiff,
VS. ORDER DENYING MOTION
FOR TEMPORARY
MATTHEW ROBERT-JEFFERSON RELEASE
MILLER,
Defendant.

 

 

On July 24, 2019, the Defendant filed a motion for temporary release to
attend his father’s funeral (Doc. 22). Although the Court sympathizes with the
Defendant over the loss of his father, the Defendant has a history of failure to
appear as recent as March 2019. The Court is concerned the Defendant poses a
flight risk and finds it would be incautious to grant him temporary release.

IT IS HEREBY ORDERED that Defendant's Motion for Temporary Release
to Attend Funeral (Doc. 22) is DENIED.

The Clerk of Court shall notify counsel of this Order.

DATED this 26th day of July, 2019.

Lecwwr (be btton

~ SUSAN P. WATTERS
United States District Judge
